Sognier, Chief Judge,
dissenting.
I respectfully dissent.
OCGA § 16-5-20 (a) provides that “[a] person commits the offense of simple assault when he either: (1) [ajttempts to commit a violent injury to the person of another; or (2) [c]ommits an act which places another in reasonable apprehension of immediately receiving a violent injury.” The offense is complete “if there is a demonstration of violence, coupled with an apparent present ability to inflict injury so as to cause the [victim] reasonably to fear that he will receive an immediate violent injury unless he retreats to secure his safety. . . . Even assuming a threat to commit a violent injury upon the person of the victim, without more this is not sufficient to constitute an assault. [Cit.]” Johnson v. State, 158 Ga. App. 432, 433 (280 SE2d 856) (1981).
Here, the transcript is devoid of evidence of any actions that either constituted a “demonstration of violence,” id., or showed that appellant had a present ability to commit a violent act against Smith, *94the victim. There is no evidence that appellant had a weapon or that he approached Smith in a physically threatening manner or otherwise made any attempt to commit a violent act or inflict a violent injury upon Smith. See id.; see also Hamby v. State, 173 Ga. App. 750-751 (2) (328 SE2d 224) (1985). I do not agree with the majority’s characterization of Smith’s actions in ordering appellant to “stay right here” while Smith summoned police as the type of “retreat” that will authorize an inference of fear of violent injury. Indeed, this evidence suggests that Smith, not appellant, was in control of the situation. Compare Holbrook v. State, 168 Ga. App. 380, 381 (2) (308 SE2d 869) (1983) (after defendant repeatedly rammed victim’s car with his vehicle and sideswiped her car, causing it to make a 180-degree turn, the victim jumped from her car and ran toward a roadside store for assistance); Hurt v. State, 158 Ga. App. 722 (282 SE2d 192) (1981) (defendant, who was armed with a shotgun, taunted the victim at the door of the victim’s home, causing the victim to go inside the house).
Decided April 29, 1992.
Karen D. Barr, for appellant.
J. Sidney Flowers, Solicitor, for appellee.
Moreover, even though Smith testified he feared that appellant might locate him later and then inflict harm, “this was not the apprehension of an immediate violent injury, but rather of a future injury. Therefore, even though the facts in the accusation were proven by the state and believed by the [court as trier of fact], the same would not authorize a verdict of guilty on the charge of simple assault.” Hudson v. State, 135 Ga. App. 739, 740-741 (1) (218 SE2d 905) (1975). Accordingly, I conclude the evidence was not sufficient to support the verdict.
I am authorized to state that Judge Cooper joins in this dissent.